*545The petition was properly dismissed, since Family Ct Act § 451 precludes the court from “reducing] or annulling] child support arrears accrued prior to the making of an application pursuant to this section” (see Matter of Dox v Tynon, 90 NY2d 166, 173 [1997]; Matter of Zaid S. v Yolanda N.A.A., 24 AD3d 118 [2005]). Here, petitioner’s child support arrears were set and reduced to a money judgment in 2005, and the subject petition was brought in 2007.
We have considered petitioner’s remaining arguments and find them unavailing. Concur — Friedman, J.P., Sweeny, Freedman and Abdus-Salaam, JJ.